Exhibit 10.15

 
First Amendment, dated as of February 10, 2005, to
 
LIMITED LIABILITY COMPANY AGREEMENT
OF
THL - NORTEK INVESTORS, LLC
A Delaware Limited Liability Company
 


 
This First Amendment, dated as of February 10, 2005 (the “First Amendment”),
amends that certain Limited Liability Company Agreement of THL-Nortek Investors,
LLC (the “Company”) dated and effective as of August 27, 2004 (the “Original
Agreement”), by and among Thomas H. Lee Equity Fund V, L.P. and the other THL
Holders (as defined in the Original Agreement) and the other members of the
Company. Capitalized terms used and not otherwise defined in this Amendment are
used herein as defined in the Original Agreement. As used herein, the term “this
Agreement” means the Original Agreement, as amended by this First Amendment.
 
Whereas, certain Members entered into the Original Agreement in August 2004 (and
certain other Members became Members in September 2004 in accordance with the
terms of the Original Agreement);
 
Whereas, as of August 27, 2004, Holdings became a wholly-owned subsidiary of the
Company and Nortek became a wholly-owned subsidiary of Holdings;
 
Whereas, the Company, Holdings and the Members now want to effect a
recapitalization transaction pursuant to which: (i) the Company will transfer to
NTK Holdings, Inc., a new Delaware corporation (“NTK Holdings”), all of the
outstanding shares of Holdings in exchange for the issuance to the Company of
shares of the common stock of NTK Holdings, as a result of which exchange NTK
Holdings will become a wholly-owned subsidiary of the Company and Holdings will
become a wholly-owned subsidiary of NTK Holdings, and (ii) NTK Holdings will
issue and sell certain discount notes, it being contemplated that a portion of
the proceeds from such issuance will be used to pay a dividend to the Company
which, in turn, will make a distribution to its members in accordance with the
terms of the Original Agreement; and
 
Whereas, the members of the Management Committee unanimously believe it to be in
the best interests of the Company that they enter into and adopt this Amendment
so that the terms of the Original Agreement will continue (adjusted
appropriately to reflect the interposition of NTK Holdings as a new intermediate
holding company);
 
Whereas, the Company, Holdings, NTK Holdings and the Members agree it is not
currently necessary for the Company to maintain audited financial statements in
addition to the audited financial statements of its operating subsidiaries;
 
Now, Therefore, the members of the Management Committee adopt the following
Amendment to the Original Agreement: 
 
1.  Changes to Section 1.1.
 
(a)  Section 1.1 of the Original Agreement is amended as follows:
 
(i)  The definition of “Exit Event” is amended by:
 

(A)  
deleting the phrase “the investment of the Company in Holdings” in clause (i)
and substituting therefor the phrase “the investment of the Company in NTK
Holdings” and

 

(B)  
deleting the phrase “the investment of the Company in Holdings” in clause
(ii)(A) and substituting therefor the phrase “the investment of the Company in
NTK Holdings”.

 
(ii)  The definition of “Holdings” is hereby amended and restated in its
entirety as follows: “‘Holdings’ means Nortek Holdings, Inc., formerly known as
THL Buildco Holdings, Inc., a Delaware corporation.”
 
(iii)  The definition of “Vested Class C-1 Units” is hereby amended by deleting
the phrase “the employment or engagement of a holder of Class C-1 Units with
Holdings and its subsidiaries terminates” and replacing it with the phrase “the
employment or engagement of a holder of Class C-1 Units with NTK Holdings and
its subsidiaries terminates”.
 
(iv)  The definition of “Vested Class C-2 Units” is hereby amended by deleting
the phrase “the employment or engagement of a holder of Class C-2 Units with
Holdings and its subsidiaries terminates” and replacing it with the phrase “the
employment or engagement of a holder of Class C-2 Units with NTK Holdings or its
subsidiaries terminates”.
 
(b)  Section 1.1 of the Original Agreement is further amended by adding (in
appropriate alphabetical order) the following additional definitions:
 
(i)  “‘First Amendment’ means the first amendment, dated February 10, 2005, to
this Agreement”.
 
(ii)  “‘NTK Holdings’” means NTK Holdings, Inc., a Delaware corporation.”
 
2.  Change to Section 3.2(b).
 
(a)  Paragraph (b) of Section 3.2 of the Original Agreement is hereby amended by
deleting the phrase “those Representatives who are employees of Holdings or
Nortek” and substituting therefor the phrase “those Representatives who are
employees of NTK Holdings, Holdings or Nortek”.
 
3.  Change to Section 3.7(c).
 
(a)  Paragraph (c) of Section 3.7 of the Original Agreement is hereby amended by
deleting the phrase “those Officers who are employees of Holdings or Nortek,
Inc.” and substituting therefor the phrase “those Officers who are employees of
NTK Holdings, Holdings or Nortek.”
 
4.  Change to Section 3.9.
 
(a)  Section 3.9 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:
 
“SECTION 3.9 Securities in NTK Holdings. The Company shall vote all of the
securities it holds in NTK Holdings as directed by the Management Committee.”
 
5.  Change to Section 6.1.
 
(a) Section 6.1 of the Original Agreement is hereby amended by deleting the
phrase “Books of Account. Appropriate books of account shall be kept by the
Management Committee, in accordance with generally accepted accounting
principles, at the principal place of business of the Company, and each member”
and substituting therefore the phrase “Access. Each Member”.
 
6.  Change to Section 6.2.
 
(a) Paragraph (a) of Section 6.2 of the Original Agreement is hereby deleted in
its entirety and replaced with the following:
 
“(a) Tax Reporting. The Company shall supply to the Unitholders all information
reasonably necessary to enable each Unitholder to prepare its federal, state,
and local income tax returns, which information shall include a Schedule K-1.”
 
7.  Additional Provisions.
 
(a)  Effectiveness. This Amendment will take effect from and as of the time of
the exchange of shares described in the recitals of this First Amendment. The
undersigned acknowledge, agree and confirm that their execution of this
Amendment is sufficient to cause this Amendment to take effect and to be binding
upon the Members, and constitutes all consents and approvals required under
Section 7.5 of the Original Agreement.
 
(b)  Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the law of the State of Delaware applicable to agreements signed and to be
performed in that state, without giving effect to any choice of law principles
thereof that would cause application of the laws of another jurisdiction.
 
(c)  Jurisdiction. The provisions of Section 7.10 of the Original Agreement are
incorporated into this Amendment by reference and apply to this Amendment to the
same extent as they would if set forth in full herein. 
 
(d)  Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience and shall not control or affect the meaning or
construction of any provision hereof. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the members of the Management Committee of THL-NORTEK
INVESTORS, LLC and the Management Holder holding a majority of the Units held by
Management Holders hereby adopt this Amendment to the Limited Liability Company
Agreement of the Company as of the date first above written.
 
 
 
/s/ Richard L. Bready         
Richard L. Bready
 
/s/ David B. Hiley                
David B. Hiley
 
/s/ Joseph M. Cianciolo       
Joseph M. Cianciolo
 
/s/ Anthony J. DiNovi          
Anthony J. DiNovi
 
Kent R. Weldon                    
Kent R. Weldon
 
David V. Harkins                     
David V. Harkins




Management Holder


/s/ Richard L. Bready                   
Richard Bready, individually  